Citation Nr: 0611277	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD with an initial evaluation of 30 percent.  A 
November 2002 rating decision increased the evaluation from 
30 percent to 50 percent. 

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The claims file reflects evidence of the veteran having 
informed the RO that he has not worked since 1998 due to his 
PTSD, as well as VA Discharge Summaries of in-patient 
treatment which reflect that he is unemployable.  Where a 
veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2005) that an informal claim "identify 
the benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In light of this holding, and the evidence set forth 
above, the Board notes that the evidence raises a claim for 
entitlement to a TDIU rating.  This issue has not been 
considered by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

The initial rating decision was issued in June 2001, and the 
veteran submitted his Notice of Disagreement in April 2002.  
The Statement of the Case (SOC) was not issued until December 
2002.  In November 2003, the RO received a letter from the 
veteran's representative which reflected that he disagreed 
with a November 2002 decision that increased his rating from 
30 percent to 50 percent.  The RO treated the letter as an 
in-lieu VA Form 9, Substantive Appeal, even though it was 
received well in excess of 60 days after the SOC.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date of the SOC, 
or within the remainder of the one-year period from the date 
of mailing of the notice of determination, whichever occurs 
later.  In the absence of a properly perfected appeal, the 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2005); Roy v. Brown, 5 Vet. App. 554 
(1993).  Although the veteran's in-lieu substantive appeal 
was not timely, the RO did not close the appeal but continued 
to process it.  While this action is not binding on the 
Board, as the Board determines its own jurisdiction, the 
salient factor is that the Board is not deprived of 
jurisdiction.  Thus, the Board will accept the appeal and 
continue to review it.  See Gonzalez-Morales v. Principi, 16 
Vet. App. 556 (2003). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The claims file reflects additional evidence submitted by the 
veteran after the appeal was certified to the Board for 
appellate review.  In the absence of a waiver by the veteran, 
the Board may not consider evidence which has not been first 
reviewed and considered by the RO.  Since the veteran did not 
waive initial RO review, the case must be remanded for that 
initial review.  See Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided, that includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

The additional evidence was a VA Discharge Summary which 
reflected admission for in-patient treatment in April 2004 
but no discharge date.  Further, a May 2005 VA Form 21-4142 
reflects that the veteran related that he was scheduled for 
additional in-patient treatment for most of August 2005.  The 
claims file reflects no evidence of the report of that 
treatment.  The Board also notes that the veteran has not had 
a compensation and pension examination since October 2002.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. 
No. 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The RO should obtain VA hospital 
reports and outpatient treatment records 
from the VA Medical Center in 
Northampton, Massachusetts, for the 
period from June 2003 to the present.

3.  Thereafter, the RO should arrange for 
the veteran to have a VA psychiatric 
evaluation to determine the current 
severity of his PTSD symptomatology.  All 
indicated tests should be undertaken and 
all clinical findings should be reported 
in detail.  The claims folder must be 
made available to and reviewed by the 
examiner as part the examination.  The 
examiner should evaluate and comment on 
the veteran's ability to maintain gainful 
employment and personal relationships.  A 
Global Assessment of Function score 
should be assigned and the score should 
be explained.  If it is significantly 
different than other scores on file, a 
full explanation of the reason should be 
set forth.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





